Exhibit News Release Date: July 25, 2008 Nalco Reaches Agreement To Sell Finishing Technologies Unit To Rockwood Holdings Nalco Company 1601 West Diehl Road Naperville, IL 60563-1198 www.nalco.com Media Contact: Charlie Pajor 630 305 1556 cpajor@nalco.com Investor Contact: Mike Bushman 630 305 1025 mbushman@nalco.com (Naperville, Ill.) Nalco Company (NYSE:NLC), the leading global provider of integrated water treatment and process improvement services, chemicals and equipment programs for industrial and institutional applications, today announced that it has signed a definitive agreement to sell its Finishing Technologies surface treatment business to Rockwood Holdings for $75 million. “This is a good deal for Nalco, Rockwood and employees and customers of the combined surface treatment businesses. Rockwood gains a business with strong people and solid technology that they can better leverage because of their market presence in the surface treatment industry.
